Exhibit 10.15

 

DELTA APPAREL, INC.

 

AMENDED AND RESTATED SHORT-TERM INCENTIVE COMPENSATION PLAN

 

Article I.     PURPOSE

 

The purpose of the Plan is to recognize and reward those employees of Delta
Apparel, Inc. (the “Company”) who contribute substantially to the achievement of
short-term, strategic objectives of the Company and to aid in attracting and
retaining employees.

 

Article II.     DEFINITIONS

 

“Board” means the Board of Directors of Delta Apparel, Inc.

 

“CEO” means the Chief Executive Officer of Delta Apparel, Inc.

 

“Code” means the Internal Revenue Code of 1986, as amended, including any
regulations promulgated thereunder and any successor provisions.

 

“Committee” means such committee of the Board as the Board may designate to
administer the Plan; provided that the Committee shall consist of no less than
two non-employee directors.

 

“Company” means Delta Apparel, Inc., a Georgia corporation.

 

“Compensation Limit” shall have the meaning set forth in Section 5.3.

 

“Participant” means an employee of the Company or one of its Subsidiaries who is
designated as a Participant by the Committee with respect to a Performance
Period.

 

“Performance Criteria” means total stockholder return; revenues, sales, net
income, EBIT, EBITDA, stock price, and/or earnings per share; return on assets,
net assets, and/or capital; return on stockholders’ equity; debt/equity ratio;
working capital; safety; quality; the Company’s financial performance or the
performance of the Company’s stock versus peers; cost reduction; productivity;
market mix; economic value added or other performance criteria designated by the
Committee, in each case determined in accordance with generally accepted
accounting principles (“GAAP”), subject to such adjustments as the Committee may
determine to be appropriate.

 

“Performance Period” means the Company’s fiscal year or any other period
designated by the Committee.

 

“Performance Goals” shall have the meaning set forth in Section 5.1.

 

“Plan” means this Amended and Restated Short-Term Incentive Compensation Plan.

 

“Subsidiary” means a legal entity of which the Company owns directly or
indirectly at least 50% of the equity interests.

 

“Subsidiary Goal” shall have the meaning set forth in Section 6.3.

 

Article III.     ADMINISTRATION

 

3.1.     Administration. The Plan shall be administered by the Committee. The
Committee shall have all authority necessary or helpful to enable it to
discharge its responsibilities with respect to the Plan, including but not
limited to the exclusive right and discretion to (i) interpret the Plan,
construe any ambiguous provisions of the Plan, and resolve any ambiguities
regarding the application of the provisions of the Plan to any particular set of
circumstances; (ii) determine eligibility for participation in the Plan; (iii)
decide all questions concerning eligibility for and the amount of any
compensation payable under the Plan; (iv) establish, revise and administer
Performance Goals under the Plan and certify whether or to what extent they are
attained; (v) establish, amend and rescind from time to time procedures and
rules to aid in the administration of the Plan; and (vi) make any and all
determinations necessary or advisable for the administration, interpretation and
application of the Plan. All actions taken by the Committee under the Plan shall
be final, conclusive and binding upon the Company, its Subsidiaries, its
shareholders, the employees of the Company and its Subsidiaries, and all persons
having any right or interest in or under the Plan.

 

3.2.     Liability of Committee Members; Indemnification. No member of the
Committee shall be liable for any act or omission in connection with the
execution of the member’s duties or the exercise of the member’s discretion
under the Plan, except when such acts or omissions represent gross negligence or
willful misconduct. To the extent permitted by the Company’s bylaws and
applicable law, the Company shall defend and hold harmless each such person from
any and all claims, losses, damages, expenses (including legal expenses and
attorneys’ fees) and liabilities (including any amounts paid in settlement with
the approval of the Board of Directors) arising from any act or omission with
respect to the Plan, except when such acts or omissions represent gross
negligence or willful misconduct.

 

Article IV.     ELIGIBILITY

 

4.1.     Eligibility to Become a Participant. All employees of the Company and
its Subsidiaries are eligible to become Participants. Directors of the Company
and its Subsidiaries who are not employees of the Company or one of its
Subsidiaries are not eligible to be designated as Participants.

 

4.2.     Designation of Participants. Prior to commencement of each Performance
Period, the CEO shall submit to the Committee the CEO’s non-binding
recommendations as to which employees of the Company and its Subsidiaries should
be Participants for the Performance Period. Prior to the commencement of the
Performance Period, the Committee, in its sole discretion, shall designate the
employees of the Company and its Subsidiaries who will be Participants with
respect to such Performance Period. Participants shall be identified by name
and/or by an objective classification (for example, all salaried employees). The
fact that an employee is designated a Participant for a Performance Period does
not entitle such employee to receive any compensation under the Plan; the
determination as to whether or not a Participant will receive any compensation
pursuant to the Plan shall be determined solely in accordance with Article V and
Article VI.

 

Article V.     PERFORMANCE GOALS;
INCENTIVE COMPENSATION FORMULAS

 

5.1.     Establishment of Performance Goals. Not later than 90 days after the
commencement of a Performance Period (and in any event prior to the date when
twenty-five percent (25%) of the Performance Period has elapsed), the Committee
shall establish in writing one or more performance goals (“Performance Goals”)
for the Performance Period for every individual who is a Participant with
respect to such Performance Period. Performance Goals shall be based on one or
more of the Performance Criteria and may be based on either the performance of
the Company or one or more of its segments over the Performance Period or, if
the Participant is employed by a Subsidiary or division of the Company during
the Performance Period, the performance during the Performance Period of such
Subsidiary or division. The Committee may establish different Performance Goals,
and may base Performance Goals on different Performance Criteria, for different
Participants and/or different classes of Participants. Each Performance Goal
established shall be an objective goal (meaning that a third party having
knowledge of the relevant facts would be able to determine whether the
Performance Goal has been met.)

 

5.2.     Calculation of Incentive Compensation. Not later than 90 days after the
commencement of a Performance Period (and in any event prior to the date when
twenty-five percent (25%) of the Performance Period has elapsed), the Committee
shall also establish in writing, with respect to each Performance Goal
established, the formula or method for determining the amount of compensation
payable if the Performance Goal is met to Participants for whom the Performance
Goal has been established. The formula or method must be objective (meaning that
a third party having knowledge of the relevant facts would be able to determine
the amount of compensation payable to each affected Participant if the
Performance Goal is met.) The formula or method shall specify the individual
Participant(s) or class(es) of Participants to which it applies.

 

5.3.     Limitation on Incentive Compensation. Regardless of the formula or
method established by the Committee pursuant to Section 5.2, in no event shall
any Participant be entitled to receive compensation pursuant to the Plan in
excess of $1,500,000 during any calendar year (the “Compensation Limit”).

 

Article VI.     PAYMENT

 

6.1.     Payment. No payment under the Plan shall be made to any Participant
unless and until the Committee certifies in writing that the relevant
Performance Goal(s) and any other material preconditions to such payment were in
fact satisfied. The Company shall make payments to Participants as soon as
reasonably practicable after the Committee has made the foregoing certification
in writing, and any and all payments shall be made after the end of the
Performance Period but before the end of the calendar year in which the relevant
Performance Period ended; provided that a Participant may elect to defer part or
all of any payments to which the Participant is entitled under the Plan to the
extent, if any, permitted and provided for by any deferred compensation plan or
program that the Company or one of its Subsidiaries may elect to establish and
maintain and provided that such election is made in compliance with the
applicable requirements of Section 409A of the Code. Neither the Company nor its
Subsidiaries nor any of their officers, directors, employees or agents makes any
representation as to the tax treatment of any such deferred payments. Payments
under the Plan may be subject to such terms and conditions (including terms
regarding vesting and forfeiture) as the Committee may establish in writing not
later than 90 days after the commencement of a Performance Period (and in any
event prior to the date when twenty-five (25%) of the Performance Period has
elapsed), provided that such terms and conditions do not conflict with the terms
of the Plan. All payments under the Plan shall be in cash.

 

6.2.     Termination of Employment. Unless the Committee expressly provides
otherwise in writing, no Participant shall be entitled to any payment under the
Plan with respect to a Performance Period if the Participant at any time during
the Performance Period is not an employee of either the Company or one of its
Subsidiaries. Notwithstanding the preceding sentence, unless the Committee
expressly provides otherwise in writing, if the Participant ceases to be an
employee of either the Company or one of its Subsidiaries during the Performance
Period due to the Participant’s retirement (provided that the Participant is at
least age 62), death or permanent and total disability (as defined in Code
Section 22(e)(3)), the Participant shall be entitled to a percentage portion of
the payment, if any, that the Participant would have been entitled to had the
Participant remained employed by the Company or one of its Subsidiaries
throughout the Performance Period, where the percentage shall be the percentage
of the Performance Period during which the Participant was an employee of the
Company or one of its Subsidiaries. This Section 6.2 shall not affect the timing
of any payment made in accordance with this Section, which timing shall continue
to be in accordance with Section 6.1.

 

6.3.     Transfer of Employment within Corporate Group. If a Participant would
be entitled to compensation based on attainment of a Performance Goal relating
to the performance of the Subsidiary or division of the Company (a “Subsidiary
Goal”) employing the Participant at the commencement of the Performance Period
and during the Performance Period the Participant ceases to be employed by such
Subsidiary or division but remains an employee of the Company or another
Subsidiary or division throughout the remainder of the Performance Period, the
Participant shall only be entitled to a percentage portion of the payment, if
any, that the Participant would have been entitled to based on the attainment of
the Subsidiary Goal (absent this Section 6.3) had the Participant remained
employed by the Subsidiary or division that employed the Participant at the
commencement of the Performance Period; the percentage shall be the percentage
of the Performance Period during which the Participant was an employee of the
Subsidiary or division, as the case may be, to which the Subsidiary Goal
related. This Section 6.3 shall not affect the timing of any payment made in
accordance with this Section, which timing shall continue to be in accordance
with Section 6.1.

 

6.4.     Liability for Incentive Compensation Payments. The Company or the
Subsidiary, as the case may be, that employed the Participant at the
commencement of a Performance Period shall be solely liable for any payments due
to a Participant under the Plan with respect to such Performance Period.

 

Article VII.     MISCELLANEOUS

 

7.1.     No Assignment, etc. No compensation that may be payable under the Plan
shall be subject in any manner to alienation, anticipation, sale, transfer
(except by will or the laws of descent and distribution), assignment, pledge or
encumbrance.

 

7.2.     No Right, Title or Interest in Company Assets. To the extent that any
person acquires a right to receive payments from the Company or one of its
Subsidiaries under this Plan, such rights shall be no greater than the rights of
an unsecured creditor of the Company or the Subsidiary, as the case may be, and
such person shall not have any rights in or against any specific assets of the
Company or any of its Subsidiaries.

 

7.3.     No Right to Employment. Participation in the Plan with respect to any
Performance Period shall not give any person any right to remain in the employ
of the Company or any of its Subsidiaries during such Performance Period or at
any other time nor shall it give any person the right to be a Participant with
respect to any other Performance Period. Neither this Plan nor any document
referring to or created in connection with this Plan in any way shall affect the
right of the Company and its Subsidiaries to terminate any employee at any time
for any reason or no reason.

 

7.4.     Amendment and Termination. Subject to applicable law, the Board may at
any time, with or without notice, amend, suspend or terminate the Plan, provided
that no amendment that would require shareholder approval shall be effective
without such shareholder approval.

 

7.5.      Section409A Compliance. This Plan and any and all awards and payments
under or pursuant to the Plan are intended to comply with the requirements of
Section 409A of the Code (“Section 409A") or applicable exemptions therefrom and
shall be construed and administered in accordance with such intent.
Notwithstanding any other provision of this Plan, payments provided under this
Plan may only be made upon an event and in a manner that complies with Section
409A or an applicable exemption. Any payments under this Plan that may be
excluded from Section 409A as a short-term deferral or otherwise shall be
excluded from Section 409A to the maximum extent possible. For purposes of
Section 409A, if any amounts payable under this Plan are payable in
installments, each installment shall be treated as a separate payment. Under no
circumstances shall any Participant or other payment recipient be permitted to
designate the taxable year in which any payment is made under this Plan if such
payment could be made in more than one taxable year.

 

7.6.      Tax Withholding. The Company and its Subsidiaries shall have the right
to deduct and withhold from all payments under the Plan all sums required to be
withheld by any applicable tax laws and regulations with respect to the payment
of any compensation under the Plan.

 

7.7.     Governing Law. The Plan shall be governed by and construed in
accordance with the laws of the State of Georgia, except to the extent that such
laws may be preempted by federal law.

 

7.8.     Effective Date; Term. The Plan was originally effective as of June 1,
2000 and was amended and restated effective November 19, 2020. The amendment and
restatement of the Plan shall not affect the validity of any compensation
arrangement established pursuant to the terms of the Plan prior to such
amendment and restatement. The Plan shall remain in effect until terminated by
the Board.

 

 

 